FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                          JULY 21, 2022
                                                                   STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 143

State of North Dakota,                                  Plaintiff and Appellee
      v.
Benjamin David Greff,                               Defendant and Appellant

                                No. 20220059

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Pamela A. Nesvig, Judge.

AFFIRMED.

Per Curiam.

Justin J. Schwarz, Assistant State’s Attorney, Bismarck, ND, for plaintiff and
appellee; submitted on brief.

Steven Balaban, Bismarck, ND, for defendant and appellant; submitted on
brief.
                                 State v. Greff
                                 No. 20220059

Per Curiam.

[¶1] Benjamin Greff appeals from an amended order deferring imposition of
sentence after he pled guilty to theft of property and was ordered to pay
restitution. Greff argues the district court acted beyond statutory limits in
setting the restitution amount at $5,075 based on the testimony of the co-owner
of the stolen property. We conclude the district court acted within statutory
limits in setting the amount of restitution. State v. Pagenkopf, 2020 ND 33, ¶
6, 939 N.W.2d 2 (“When reviewing a restitution order, we look to whether the
district court acted within the limits set by statute, which is a standard similar
to our abuse of discretion standard.”). We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1